         Case 2:19-cv-03225-JHS Document 16 Filed 08/25/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 DANIELLA PRICE, Administratrix of the
 Estate of ANTHONY REAVES

                         Plaintiff,                           CIVIL ACTION
                                                              NO. 19-3225
     v.
 CHARLES STEINMETZ, et al.,

                         Defendants.


                                           ORDER

       AND NOW, this 25th day of August, 2020, upon consideration of Defendant Timothy

Doherty’s Motion to Dismiss (Doc. No. 11), Plaintiff Daniella Price’s Response in Opposition to

the Motion (Doc. No. 12), and in accordance with the Opinion of the Court issued on this day, it

is ORDERED that Defendant Timothy Doherty’s Motion to Dismiss (Doc. No. 11) is GRANTED

in part and DENIED in part. It is further ordered that Defendant Timothy Doherty shall file an

answer to the Complaint (Doc. No. 1) by September 11, 2020.


                                                   BY THE COURT:


                                                   /s/ Joel H. Slomsky
                                                   JOEL H. SLOMSKY, J.
